       19-13895-jlg        Doc 326    Filed 09/02/20 Entered 09/02/20 12:54:29              Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Orly Genger                                        CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 7
xxx−xx−8893




                 NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that the matter scheduled for Friday September 4, 2020 has been adjourned to Friday September 11,
2020 at 11:00 a.m.

Doc # 252.....Motion for Protective Order



Dated: September 2, 2020                                     Vito Genna
                                                             Clerk of the Court
